105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ali SAYMAN, Appellant,v.R. NUSSBAUM;  Julie Nussbaum;  William Stauder, Appellees.
No. 96-2912.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 31, 1996.Filed Jan. 8, 1997.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Ali Sayman appeals the dismissal without prejudice of a 42 U.S.C. § 1983 complaint in which he alleges that defendants have caused him to be "known as the race discriminator against Jewish people since 1967."   We agree with the district court1 that this complaint fails to provide a short and plain statement of the claim, as required by Federal Rule of Civil Procedure 8.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We deny Sayman's post-appeal motions.



1
 The HONORABLE DONALD J. STOHR, United States District Judge for the Eastern District of Missouri